DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Response to Arguments
The amendments submitted 01/15/2021 have been entered.  Claims 30, 31, 33-50, 52, 55-58, and 65-67 remain pending.
The Prior Art is:
Hallundbaek et al., U.S. Patent Publication 2014/0260589, hereinafter Hallundbaek
Maslak et al., U.S. Patent 5,555,534, hereinafter Maslak
Hossack et al., U.S. Patent 6,171,248, hereinafter Hossack
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Regarding Claims 30 and 48, Applicant argues that the rejections of record are improper as relying solely on hindsight of the present application, arguing that Hallundbaek is focused on measuring axial flow and as such would not have reasonably been modified by the teachings of Maslak and Hossack to include the radial detection.  Applicant argues that the modification to include radial detection, as taught by Hossack, is based solely on hindsight reasoning given the lack of teaching of such function or intent from Hallundbaek.  Examiner disagrees with such an assertion, noting that the modification of 
Additionally, Applicant argues that there is no reasonable expectation of success in measuring radial flow in the combination of references owing to the fact that Hallundbaek present concerns related to measuring outside of “well-defined flow patterns”.  Applicant asserts that the radial flow patterns which are detected using the modifications in view of Hossack/Maslak would constitute a flow pattern which falls outside the realm of Hallundbaek and as such would not constitute a property that could easily be measured by a simply substituted.  Examiner disagrees with such an assertion, noting that there is nothing in Hallundbaek which would indicate that radial flow would constitute a detection pattern which is not well-defined.  In view of the modification and teachings in Maslak which present In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the context of additional teachings demonstrating that radial detection is a common feature of Doppler imaging, it does not appear that such a condition exists when presented in generalized terms, such as the instant claims.
Furthermore, Applicant argues that the rejection of record would not have been obvious as the references in question are not analogous.  Applicant asserts that the problem to be solved is detecting radial fluid flow of fluid in a wellbore, however, Examiner disagrees with such an interpretation.  It is noted that in Hallundbaek, Maslak, and Hossack, all the references relate transducer Doppler imaging of fluid flow, and as such they all solve the same problem of imaging such flow, and solve the same problem of determining the relative flow patterns of surrounding fluid streams.  Examiner notes that the field of endeavor and/or problem solves to constitute analogous art does not necessarily have to match the one presented in the instant specification (MPEP 2141.01(a), Subsection I), such that in this context, the references share a common field of endeavor and solve the same generalized problem.  
Additional arguments regarding dependent claims as being allowable as they depend from the above claims in question are seen as moot in view of the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 33-39, 41-44, 47-50, 52, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek (2014/0260589) in view of Maslak (5,555,534) and Hossack (6,171,248).
Regarding Claim 30, Hallundbaek discloses a downhole tool (generically tool 1 in Figure 1) for deployment into a wellbore for logging comprising:
An ultrasonic imaging system having a transducer (4) for emitting and receiving ultrasonic waves, the transducer operable in Doppler mode for measuring fluid flow in the wellbore (Abstract; Paragraphs 0051, 052, 0055);
A processor for processing data captured by the ultrasonic imaging transducers in response to pulsing/firing the transducers to calculate Doppler fluid flow measurements and generating an image representing the data (as part of the data collection and flow visualization; Paragraphs 0051, 052, 0055, 0065); and

While Hallundbaek discloses the above structures related to a downhole Doppler imaging tool, it does not expressly disclose that the transducer takes the form of a phased array or includes at least one ring-shaped array for emitting and receiving ultrasonic waves radially outward from the tool for measuring radial flow.
Additionally, Maslak teaches the use of Doppler imaging for fluid flow which uses transducer phased arrays for ultrasonic imaging (Abstract; Col 1, Line 65 – Col 2 Line 5; Col 7, Line 60 – Col 8, Line 6).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure or Hallundbaek to include using a phased transducer array as taught by Maslak.  Doing so would allow the tool to collect additional data related to different beamform modes wherein additional data collection would give a user high spatial resolution (Abstract; Col 7, Lines 44-59; Col 14, Lines 30-43).
Additionally, Hossack teaches the use of an phased ultrasonic imaging tool which uses a number of different transducer arrays for 3-d imaging, wherein one such array can take the form of a number of transducers (302) arranged sequentially circumferentially so as form a concentric ring and/or a forward facing array at the distal end (301) (Figure 8, 302/301; Col 7, Line 41 – Col 8, Line 24).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic transducer arrangements in Hallundbaek/Maslak to include a concentric ring arrangement for radial projection as taught by Hossack which may detect radial flow.  Doing so merely constitutes the substitution of one known transducer arrangement for another with a reasonable expectation of success (MPEP 2143, Subsection I,B) as axial and radial transducer arrays are commonly used to achieve a wider range of coverage in Doppler imagine tools (Hossack, Col 4, Lines 17-30).
Claim 31, in view of the modification made in relation to Claim 30, Maslak further teaches that the phased transducer array can be operated in “B-mode” for generating a B-mode image (Abstract; Col 14, Lines 30-43).
Regarding Claim 33, in view of the modifications made in relation to Claims 30 which include the inclusion of one or more transducer arrays, Maslak further teaches that the phased transducer array can be operated in “B-mode” for generating a B-mode image (Abstract; Col 14, Lines 30-43).
Regarding Claim 34, in view of the modifications made in relation to Claim 30, Hallundbaek discloses that the transducer acts to project a signal outward in an axial direction (as seen in Figure 1, Probing Signal travels axially outward from the tool; Paragraph 00561) such that the modified phased array would likewise travel axially outward to a degree.
Regarding Claim 35, in view of the modification made in relation to Claim 30 and in view of the axial probing single discussed in relation to Claim 34, Maslak further teaches that the phased transducer array can be operated in “B-mode” for generating a B-mode image (Abstract; Col 14, Lines 30-43).
Regarding Claim 36, in view of the modifications made in relation to Claims 30/31, Maslak further teaches that the phased array is capable of being operated in both Doppler mode and B-mode simultaneously wherein such an operation would cause a Doppler image overlaid on a B-mode image (Col 17; Lines 33-37; Col 20, Lines 23-37).
Regarding Claim 37, in view of the modifications made in relation to Claim 30, Hallundbaek discloses that the transducer acts to project a signal outward in an axial direction (as seen in Figure 1, Probing Signal travels axially outward from the tool; Paragraph 00561) such that the modified phased array would likewise travel axially outward to a degree.
Regarding Claim 38, in view of the modifications made in relation to Claims 30 and 37, Maslak further teaches that the phased transducer array can be operated in “B-mode” for generating a B-mode 
Regarding Claim 39, in view of the modifications made in relation to Claims 30/38, Maslak further teaches that the phased array is capable of being operated in both Doppler mode and B-mode simultaneously wherein such an operation would cause a Doppler image overlaid on a B-mode image (Col 17; Lines 33-37; Col 20, Lines 23-37) and would result in simultaneous operation of the ring and axial transducer arrays.
Regarding Claim 41, Hallundbaek further discloses that the detection frequency used by the tool can be adjusted based on a velocity of the device and/or fluid in the wellbore (the operational frequency can be adjusted, optimally between 0.5 and 3 MHz; Paragraph 0061).
Regarding Claims 42 and 43, in view of the modifications made in relation to Claim 32, in the context of the transducer array 301 of Hossack, the transducer probe includes a curvature at the distal end, wherein (as seen in Figure 8), the individual elements may be angled between 10 and 30 degrees relative to an axis perpendicular to a longitudinal axis of the imaging system (Col 7, Line 41 – Col 8, Line 24).
Regarding Claim 44, Hallundbaek further discloses that the system comprises an isolation element located upstream of the imaging system for integrating the imaging system into fracturing operations (Examiner notes that as seen in Figure 3, the sealing system seen at the surface would qualify as an isolation element, as well as the sealing surfaces which connect segments of the tool body as seen in Figures 1/2).  As the claim does not impart any substantial structure to define the isolation element or what structures are related to being integrated into fracturing operations, such a limitation is being interpreted broadly.  
Claim 47, Hallundbaek further discloses that the tool may include capacitive sensor elements (electrodes 8 in Figure 1) for calibrating the tool (in so far as the electrodes act as an additional comparative sensor; Paragraphs 0053, 0054).
Regarding Claim 48, Hallundbaek discloses a method for well logging comprising the steps of:
a)  Traversing a downhole tool (1) comprising an ultrasonic imaging system having at least one transducer (4/7; Paragraphs 0051, 0055) while running the imaging system in Doppler mode to obtain data on fluid flow in the wellbore (Abstract; Paragraphs 0051, 052, 0055);
b)  Processing the data to determine the velocity of the fluid flow in the wellbore (Abstract; Paragraphs 0051, 052, 0055);
c)  Generating a Doppler image of the wellbore showing the fluid velocity (Paragraphs 0051-0054).
While Hallundbaek discloses the above structures related to a downhole Doppler imaging tool, it does not expressly disclose that the transducer takes the form of a phased array or includes at least one ring-shaped array for emitting and receiving ultrasonic waves radially outward from the tool for measuring radial flow.
Additionally, Maslak teaches the use of Doppler imaging for fluid flow which uses transducer phased arrays for ultrasonic imaging (Abstract; Col 1, Line 65 – Col 2 Line 5; Col 7, Line 60 – Col 8, Line 6).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure or Hallundbaek to include using a phased transducer array as taught by Maslak.  Doing so would allow the tool to collect additional data related to different beamform modes wherein additional data collection would give a user high spatial resolution (Abstract; Col 7, Lines 44-59; Col 14, Lines 30-43).
Additionally, Hossack teaches the use of an phased ultrasonic imaging tool which uses a number of different transducer arrays for 3-d imaging, wherein one such array can take the form of a number of 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic transducer arrangements in Hallundbaek/Maslak to include a concentric ring arrangement for radial projection as taught by Hossack which may detect radial flowing fluid components when applied to a wellbore having horizontal sections as taught by Hallundbaek.  Doing so merely constitutes the substitution of one known transducer arrangement for another with a reasonable expectation of success (MPEP 2143, Subsection I,B) as axial and radial transducer arrays are commonly used to achieve a wider range of coverage in Doppler imagine tools (Hossack, Col 4, Lines 17-30).
Regarding Claims 49 and 50, in view of the modifications made in relation to Claims 30/38, Maslak further teaches that the phased array is capable of being operated in both Doppler mode and B-mode simultaneously wherein such an operation would cause a Doppler image overlaid on a B-mode image (Col 17; Lines 33-37; Col 20, Lines 23-37) and would result in simultaneous operation of the ring and axial transducer arrays.
Regarding Claim 52, Hallundbaek further discloses that the imaging system is designed to transmit ultrasonic waves (defined as probing signals; PS; Paragraph 0051) in an axial direction to obtain fluid velocity measurements (in the case of the signal in Figure 1, the signal is clearly demonstrated as having both axial and radial directional components; Paragraphs 0051, 0055).
Regarding Claims 55 and 56, in view of the modifications made in relation to Claim 49 wherein Maslak teaches the use of B-mode imaging, Hallundbaek further discloses that the transducers are configured to send and receive ultrasonic signals in an axial direction (Abstract; Paragraphs 0051, 052, 0055), wherein in view of the modifications Maslak further teaches that the transducers can create beams with non-perpendicular direction (as seen in Figure 11; Col 31, Lines 29-42).  Likewise as seen in 
Regarding Claim 57, Hallundbaek further discloses that the imaging system is designed to transmit ultrasonic waves (defined as probing signals; PS; Paragraph 0051) in axial and radial directions to obtain fluid velocity measurements (in the case of the signal in Figure 1, the signal is clearly demonstrated as having both axial and radial directional components; wherein the transducers 7 are demonstrated as projecting radially; Paragraphs 0051, 0055), as seen in Figures 1/2, the ultrasonic signal (PS) has both an axial and a radial component for detection of a moving particle/gas bubble (6) as well as the wellbore walls (as seen in Figure 8).
Furthermore, in view of the modifications made in relation to Claim 49 wherein Maslak teaches the use of B-mode imaging, Hallundbaek further discloses that the transducers are configured to send and receive ultrasonic signals (Abstract; Paragraphs 0051, 052, 0055), wherein in view of the modifications Maslak further teaches that the transducers can create beams with non-perpendicular direction (as seen in Figure 11; Col 31, Lines 29-42).
As a result, when viewed in the context of the tool of Hallundbaek, the B-mode imaging from the phased array would have a radial and axial direction for the purposes of detecting fluid flow, or boundaries of the wellbore.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek (2014/0260589) in view of Maslak (5,555,534) and Hossack (6,171,248) as applied to Claim 30, and in further view of Hascoet et al., U.S. Patent 6,287,260, hereinafter referred to as Hascoet.
Regarding Claim 46, Hallundbaek in view of Maslak teaches the limitations presented in Claim 30 as previously discussed.  While Hallundbaek discloses additional elements for the imaging system, it does not expressly disclose the use of a spinner for calibrating the device.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Hallundbaek to include a spinner tool for calibrating the transducers as taught by Hascoet.  Doing so merely constitutes a common structure usable to ensure proper operation of the Doppler transducer (i.e. to create useful calibration curves; Col 9, Lines 9-13).
Claim 40, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek (2014/0260589) in view of Maslak (5,555,534) and Hossack (6,171,248)  as applied to Claims 30 and 48, and in further view of Gronsberg et al., U.S. Patent Publication 2016/0290847, hereinafter referred to as Gronsberg.
Regarding Claim 40, Hallundbaek in view of Maslak/Hossack teaches the limitations presented in Claim 30 as previously discussed.  While Hallundbaek and Maslak/Hossack each teach a number of transducers for an imaging tool, they are silent as to how many such elements would make up the array.
Additionally, Gronsberg teaches the use of a downhole Doppler imaging tool which includes arrays of transducers, wherein the array may comprise, for example, between 64 and 512 depending on the required resolution (Paragraph 0021).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the system of Hallundbaek/Maslak to include the arrays with between 64 and 512 transducers, as doing so merely constitutes selecting a number commonly known to be used in wellbore tools, as taught by Gronsberg (Paragraph 0021).
Regarding Claim 65, Hallundbaek in view of Maslak teaches the limitations presented in Claim 48 as previously discussed.  While Hallundaek discloses the tool being usable in a wellbore, it does not expressly disclose using the imaging for a fracturing operation.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Hallundbaek to include the use in a perforation/fracturing operation for detecting flowback.  Doing so merely constitutes a common use of Doppler imaging in wellbore operations as taught by Gronsberg (Paragraph 0102).
Regarding Claim 67, Hallundbaek in view of Maslak teaches the limitations presented in Claim 48 as previously discussed.  While Hallundaek discloses the tool being usable in a wellbore, it does not expressly disclose using the imaging for a wellbore with fluid flowing into or out of perforations.
Additionally, Gronsberg teaches the use of a downhole Doppler imaging tool (as seen in Figure 1), wherein the tool may be used in a wellbore in a completed wellbore to imagine flowback with in a wellbore having flowing perforations (at the influx zone through the perforations in Figure 1; Abstract; Paragraph 0102).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Hallundbaek to include the use in a perforation/fracturing operation for detecting flowback including in a radial direction as flow into and out of a perforation would include a radial component.  Doing so merely constitutes a common use of Doppler imaging in wellbore operations as taught by Gronsberg (Paragraph 0102).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek (2014/0260589) in view of Maslak (5,555,534) and Hossack (6,171,248) as applied to Claim 57, and in further view of Ziauddin et al., U.S. Patent Publication 2011/0139442, hereinafter referred to as Ziauddin.
Claim 58, Hallundbaek in view of Maslak teaches the limitations presented in Claim 57 as previously discussed.  While Hallundaek discloses the wellbore tool as previously discussed, it does not expressly disclose calculating wellbore holdup.
Additionally, Ziauddin teaches the use of a downhole imaging tool which can measure flow velocity, wellbore geometry and water holdup (Paragraph 0039).
Therefore, it would have been obvious for one having ordinary skill in the art to modify the method of Hallundbaek to include calculating wellbore holdup as taught by Ziauddin.  Doing so merely constitutes an additional measurement commonly taken when imaging a wellbore for geometry and flow (Paragraph 0039).
Allowable Subject Matter
Claims 45 and 66 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676